DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14, 16-21 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14,16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al (US10921866) hereinafter Sanders in view of Zarrinett et al (US7178076) hereinafter Zarrineth.

As to claim 1, Sanders discloses a method of acquiring data, the method comprising: determining one or more data types and virtual channels required for one or more applications (Fig.1, and COL.1, lines 10-20); 
allocating a plurality of circular buffers in memory according to the determined data type(s) and virtual channel(s), in which one or more of the circular buffers are allocated to safety data lines and in which the remaining circular buffers are allocated to functional data lines (Fig. 1, COL.3, lines 15 - 35); 
storing at least one functional data line in a said circular buffer allocated to functional data lines according to a data type and virtual channel of the functional data line (COL.8, lines 35-50).
Sanders does not teach safety data lines.
Zarrineth teaches in Fig. 3, of safety data line (Fig.3, and COL.6, lines 20 – 35);
and storing at least one safety data line in a said circular buffer allocated to safety data lines (COL. 6, lines 53-60).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the embed testing capability of Zarrineth in the system of Sanders to have a fault-free system, COL. 1, lines 25-35).
 
As to claim 9, Sanders discloses a system for acquiring data, the system comprising: memory; and a processor operable to: determine one or more data types and virtual channels required for one or more applications (Fig.1, and COL.1, lines 10-20);
 allocate a plurality of circular buffers in the memory according to the determined data type(s) and virtual channel(s), and in which the circular buffers are allocated to functional data lines (Fig. 1, COL.3, lines 15 – 35, and COL.8, lines 35-50). 
Zarrineth teaches in Fig. 3, of safety data line (Fig.3, and COL.6, lines 20 – 35);
and storing at least one safety data line in a said circular buffer allocated to safety data lines (COL. 6, lines 53-60).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the embed testing capability of Zarrineth in the system of Sanders to have a fault-free system, COL. 1, lines 25-35).

As to claim 16, Sanders discloses a vehicle comprising a system for acquiring data, the system comprising: memory (Fig. 2, and memory 112); 
and a processor (Fig.2, 202) operable to: determine one or more data types and virtual channels required for one or more applications (Fig.1, and COL.1, lines 10-20); 
allocate a plurality of circular buffers in the memory according to the determined data type(s) and virtual channel(s), and in which the remaining circular buffers are allocated to functional data lines (Fig. 1, COL.3, lines 15 – 35, and COL.8, lines 35-50). 
Zarrineth teaches in Fig. 3, of safety data line (Fig.3, and COL.6, lines 20 – 35);
and storing at least one safety data line in a said circular buffer allocated to safety data lines (COL. 6, lines 53-60).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the embed testing capability of Zarrineth in the system of Sanders to have a fault-free system, COL. 1, lines 25-35).

As to claims 2,10, and 17, Zarrineth discloses the method, wherein the at least one safety data line and the at least one functional data line are received from an external component (Fig. 1, w external interface 142, COL. 4, lines 35-50).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the embed testing capability of Zarrineth in the system of Sanders to have a fault-free system, COL. 1, lines 25-35).

As to claims 3, 11, and 18, Zarrineth discloses the method, wherein the at least one safety data line is processed using a same functional path as a functional path used for processing the at least one received functional data line (Fig. 3.  COL. 6, lines 53-60).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the embed testing capability of Zarrineth in the system of Sanders to have a fault-free system, COL. 1, lines 25-35).

As to claims 4, 12, and 19, Zarrineth discloses the method, wherein the at least one safety data line is generated locally by software and is received along a different data path to a data path used for processing the at least one received functional data line (Fig. 3 and COL. 6, lines 35 – 50). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the embed testing capability of Zarrineth in the system of Sanders to have a fault-free system, COL. 1, lines 25-35).
 
As to claims 5, 13, and 20, Zarrineth discloses the method, comprising performing a self-test routine in which test data is generated locally and received along said different data path along which the at least one safety data line is received (Fig. 3, and COL. 6, lines 53-60). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the embed testing capability of Zarrineth in the system of Sanders to have a fault-free system, COL. 1, lines 25-35).
 
As to claim 6, Zarrineth discloses the method, wherein the at least one safety data line is received or generated while no functional data lines are being received (Fig. 3, and COL. 6, lines 10 – 20). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the embed testing capability of Zarrineth in the system of Sanders to have a fault-free system, COL. 1, lines 25-35).

As to claims 7, 14, and 21 Sanders discloses the method, wherein the one or more applications include vehicle RADAR and/or an external camera of a vehicle (Fig. 1 with radar data, COL.3, lines 20 – 35)  

As to claim 8, Sanders discloses a computer program product on a carrier medium, comprising program instructions for implementing the method (Fig. 1 with. applications, COL. 3, lines 39-55).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20210127088, US8929297, US10891245 among others.;
teach the capture in circular buffers with path testing incorporated of vehicle sensor data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184